Case 8:19-cv-01351-JVS-DFM Document 11 Filed 07/30/19 Page 1 of 5 Page ID #:84



  1   RICHARD S.J. HUNG (CA SBN 197425)
      rhung@mofo.com
  2   MORRISON & FOERSTER LLP
      425 Market Street
  3   San Francisco, California 94105
      Telephone: (415) 268-7000
  4   Facsimile: (415) 268-7522
  5   BITA RAHEBI (CA SBN 209351)
      brahebi@mofo.com
  6   ROSE LEE (CA SBN 294658)
      roselee@mofo.com
  7   MORRISON & FOERSTER LLP
      707 Wilshire Boulevard
  8   Los Angeles, CA 90017-3543
      Telephone: (213) 892-5428
  9   Facsimile: (213) 892-5454
 10   Attorneys for Autodesk, Inc.
 11
 12                       UNITED STATES DISTRICT COURT
 13                      CENTRAL DISTRICT OF CALIFORNIA
 14
 15    LOUIS A. COFFELT, JR.,                  Case No.: 8:19-cv-01351-JVS-DFM
 16                      Plaintiff,            DEFENDANT AUTODESK, INC.’S
                                               NOTICE OF RELATED CASE
 17            v.                              (L.R. 83-1.3.1)
 18
 19    AUTODESK, INC., a Delaware
       Corporation,
 20
                         Defendant.
 21
 22
 23
 24
 25
 26
 27
 28


      la-1422763
Case 8:19-cv-01351-JVS-DFM Document 11 Filed 07/30/19 Page 2 of 5 Page ID #:85



  1          PLEASE TAKE NOTICE that pursuant to Local Rule 83-1.3.1, the
  2   undersigned counsel of record for Defendant Autodesk, Inc. (“Autodesk”) certifies
  3   that they are aware of a related action previously filed and appealed from the
  4   United States District Court for the Central District of California, captioned
  5   Louis A. Coffelt, Jr. v. Autodesk, Inc., No. 5:17-cv-01684-FMO-SHK (“Related
  6   Action”), before the Honorable Fernando M. Olguin.
  7   I.     THE ACTIONS ARE CLOSELY RELATED
  8          Under Local Rule 83.1.3.1, civil cases are related if they: “(a) arise from the
  9   same or closely related transaction, happening, or event; (b) call for determination
 10   of the same or substantially related or similar questions of law and fact; or (c) for
 11   other reasons would entail substantial duplication of labor if heard by different
 12   judges.” C.D. Cal. L.R. 83-1.3.1(a)-(c).
 13          A.    The Actions Arise From the Same Transaction, Happening, or
                   Event (L.R. 83-1.3.1(a))
 14
             Mr. Coffelt’s complaint in this action alleges that he owns the copyright to
 15
      certain source code entitled “CAD Reflective Intensity,” Registration
 16
      No. TXu 002049564. (Complaint, ECF No. 1 (“Compl.”) ¶ 22, Exs. 101 & 101.)
 17
      He further alleges that Autodesk and two of its executives—Andrew Anagnost and
 18
      Pascal W. Di Fronzo—somehow infringe Mr. Coffelt’s copyright through
 19
      Autodesk’s use of Sony Pictures Imageworks’ OSL program in Autodesk’s
 20
      products. (Id. ¶¶ 38-43.) Mr. Coffelt claims that he sent a copy of his source code
 21
      to Autodesk executive Carl Bass in April 2017 via email and U.S. mail, followed
 22
      by another email in June 2017, with the objective of “notify[ing] Autodesk to cease
 23
      and desist from the alleged copyright infringement.” (Id. ¶¶ 14, 24-25.)
 24
             Similarly, Plaintiff’s Second Amended Complaint in the prior Related Action
 25
      also claimed that Autodesk infringed “CAD Reflective Intensity,” Registration
 26
      No. TXu 002049564. (See Case No. 5:17-cv-01684-FMO-SHK, Second Amended
 27
      Complaint, ECF No. 35, ¶¶ 118, 128, 138.) As in this Action, Autodesk’s alleged
 28

                                                 1
      la-1422763
Case 8:19-cv-01351-JVS-DFM Document 11 Filed 07/30/19 Page 3 of 5 Page ID #:86



  1   infringement stemmed from the use of Sony Pictures Imageworks’ OSL program in
  2   Autodesk’s products. (Id. ¶¶ 20-22, 25-26, 67-72, 81-96.) Furthermore, Autodesk
  3   allegedly contributed to and was vicariously liable for copyright infringement
  4   because Mr. Coffelt wrote Autodesk executives, including Carl Bass, in April and
  5   June 2017 with cease and desist letters regarding the alleged copyright
  6   infringement. (Id. ¶¶ 31-32, 95-103.) The same letters are at issue in this Action.
  7          Because this Action and the Related Action involve the same copyright
  8   (Registration No. TXu 002049564) and the same happenings and events, the first
  9   prong of the related case analysis is satisfied.
 10          B.       The Actions Call for the Same or Substantially Related or Similar
                      Questions of Law or Fact (L.R. 83-1.3.1(b))
 11
             In both this Action and the Related Action, Mr. Coffelt asks the Court to find
 12
      that Sony Pictures Imageworks’ OSL program copies Mr. Coffelt’s copyrighted
 13
      work, “CAD Reflective Intensity,” Registration No. TXu 002049564, and that
 14
      Autodesk and its executives contribute to and are vicariously liable for copyright
 15
      infringement. (Compare Compl. ¶¶ 81-102 with Case No. 5:17-cv-01684-FMO-
 16
      SHK, Second Amended Complaint, ECF No. 35, ¶¶ 125-144.) The Court’s
 17
      determination calls for the same questions of law and fact as the Related Action,
 18
      including:
 19
                    Whether Mr. Coffelt plausibly alleges access to his copyrighted work;
 20
                    Whether there is copying of Mr. Coffelt’s copyrighted work in Sony
 21
                      Pictures Imageworks’ OSL program; and
 22
                    Whether Mr. Coffelt’s copyright infringement claims are based on
 23
                      OSL’s alleged use of unprotectable ideas.
 24
             The second prong of the related case analysis is therefore satisfied.
 25
             C.       The Actions Would Entail Substantial Duplication of Labor if
 26                   Heard by Different Judges (L.R. 83-1.3.1(c))
 27          In addition to addressing Mr. Coffelt’s numerous motions and filings, The
 28   Honorable Fernando M. Olguin has already granted Autodesk’s two motions to

                                                  2
      la-1422763
Case 8:19-cv-01351-JVS-DFM Document 11 Filed 07/30/19 Page 4 of 5 Page ID #:87



  1   dismiss in the Related Action (Case No. 5:17-cv-01684-FMO-SHK, ECF Nos. 29
  2   & 69), as well as declared Mr. Coffelt’s appeal of the dismissal to the Ninth Circuit
  3   as frivolous (id., ECF No. 78). Consequently, Judge Olguin is extremely familiar
  4   with the nature of Mr. Coffelt’s claims for copyright infringement, the many facts
  5   common to both actions, and Mr. Coffelt himself. Thus, if this action were heard
  6   by a different judge, there would be a substantial duplication of labor.
  7   II.    CONCLUSION
  8          Mr. Coffelt’s latest pro se lawsuit is merely a repeat of his prior,
  9   unsuccessful lawsuit before Judge Olguin involving the same copyrighted work,
 10   factual allegations, and technology. Accordingly, Autodesk submits that this action
 11   and the Related Action are related under Local Rule 83-1.3.1, and that transfer of
 12   this case to the Honorable Fernando M. Olguin is proper.
 13
 14   Dated:       July 30, 2019              By:       /s/ Richard S.J. Hung
                                                      Richard S.J. Hung
 15
                                                      MORRISON & FOERSTER LLP
 16                                                   Attorneys for Defendant
                                                      AUTODESK, INC.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                  3
      la-1422763
Case 8:19-cv-01351-JVS-DFM Document 11 Filed 07/30/19 Page 5 of 5 Page ID #:88



  1                              CERTIFICATE OF SERVICE BY MAIL
                                      (Fed. R. Civ. Proc. rule 5(b))
  2
              I declare that I am employed with the law firm of Morrison & Foerster LLP, whose address
  3   is 707 Wilshire Boulevard, Los Angeles, California 90017-3543; I am not a party to the within
      cause; I am over the age of eighteen years and I am readily familiar with Morrison & Foerster’s
  4   practice for collection and processing of correspondence for mailing with the United States Postal
      Service and know that in the ordinary course of Morrison & Foerster’s business practice the
  5   document described below will be deposited with the United States Postal Service on the same
      date that it is placed at Morrison & Foerster with postage thereon fully prepaid for collection and
  6   mailing.

  7          I further declare that on the date hereof I served a copy of:

  8                  DEFENDANT AUTODESK, INC.’S NOTICE OF
                     RELATED CASE (L.R. 83-1.3.1)
  9
      on the following by placing a true copy thereof enclosed in a sealed envelope addressed as
 10   follows for collection and mailing at Morrison & Foerster LLP, 707 Wilshire Boulevard, Los
      Angeles, California 90017-3543, in accordance with Morrison & Foerster’s ordinary business
 11   practices:

 12          Louis A. Coffelt, Jr.
             General Delivery
 13          6771 Warner Avenue
             Huntington Beach, CA 92647
 14
             I declare under penalty of perjury that the above is true and correct.
 15
             Executed at Los Angeles, California, this 30th day of July, 2019.
 16
 17
 18
 19                     Elsa Laris                                           /s/ Elsa Laris
 20                      (typed)                                              (signature)

 21
 22
 23
 24
 25
 26
 27
 28

                                                        4
      la-1422763
